Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “trench gate structure wherein” in line 25-26.  For the sake of examination, it is considered as “trench gate structure, wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the trench gate structure” in line 25, it is not clear which trench gate structure is being referred to. The claim limitation states “the one-cell region is surrounded by a central axis of the first trench gate structure and a central axis of the second trench gate structure, and is between a surface of the semiconductor substrate and a bottom part of the trench gate structure”. According to Fig. 3, it shows the one-cell region (A) is surrounded by the bottom parts of both the first trench gate structure and 
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend. Claims 2-6 are rejected as being dependent upon rejected claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
1. the “a gap inside the gate electrode” of claim 3 along with “an oxide film embedded inside the gate electrode” of claim 1 and
2. “a larger thickness of the gate insulation film at a part of the trench other than the bottom part of the trench” of claim 6 along with “an oxide film embedded inside the gate electrode” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 3, there is no written description of a gap inside the gate electrode along with an oxide film embedded (from claim 1) inside the gate electrode. Further clarification may be required.

Regarding claim 6, there is no written description of a larger thickness of the gate insulation film at the bottom part of the trench than a thickness of a part of the trench other 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is not clear how there is a gap inside the gate electrode along with an oxide film embedded (from claim 1) inside the gate electrode. Further clarification may be required.

Regarding claim 6, it is not clear from the embodiments presented, as to how there is a larger thickness of the gate insulation film at the bottom part of the trench than a thickness of a part of the trench other than the bottom part of the trench exists at the same time as an oxide film embedded (from claim 1) inside the gate electrode. Further clarification may be required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0292805 A1 (“Kawamura”) in view of US 2017/0145259 A1 (“Choo”), US 2004/0079989 A1 (“Kaneko”), JP 2007/088010 (“Yasuhiro”) and US 6423618 B1 (“Lin”).

Regarding claim 1, Kawamura shows (Fig. 6) a semiconductor device comprising: 
a semiconductor substrate (60, 61, 62 63 64 and 68 combined) including a drift layer (62, para 39) of a first conductivity type (N), 

    PNG
    media_image1.png
    467
    767
    media_image1.png
    Greyscale

a base layer (63, para 39) of a second conductivity type (P) disposed on the drift layer, and 
a collector layer (60, para 39) of the second conductivity type, the collector layer disposed at a position opposite to the base layer with the drift layer sandwiched between the base layer and the collector layer; 
a plurality of trench gate structures (as shown above) including at least a first trench gate structure (left) and a second trench gate structure (right) being adjacent to each other, each trench gate structure having a trench penetrating the base layer and reaching the drift layer, the trench extending in an extending direction as one of surface directions of the semiconductor substrate, 
a gate insulation film (65, para 39) disposed at a wall surface of the trench, and 
a gate electrode (66, para 39) disposed on the gate insulation film; 
an emitter region (64, para 38) of the first conductivity type, the emitter region disposed on a surface layer portion of the base layer and being in contact with the trench; 

a second electrode (70, collector electrode, para 38) electrically connected to the collector layer, 
wherein the semiconductor device has a one-cell region (as shown above) in a cross sectional area in which the extending direction is a normal direction, 
wherein the one-cell region is surrounded by a central axis (along green vertical line) of the first trench gate structure and a central axis (along green vertical line) of the second trench gate structure, and is between a surface of the semiconductor substrate and a bottom part of the trench gate structures, 
wherein the gate electrodes have a volume ratio of 41.5 percent or less in the one-cell region (as clearly shown in the figure above). 
(Note: “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures.").
Kawamura does not show wherein the gate electrode includes polysilicon having a grain size in a range of 50 nanometers to 1000 nanometers,
wherein the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Choo, with polysilicon grains, to the invention of Kawamura.
The motivation to do so is that the combination produces the predictable result of carrier mobility (Kaneko, para 105).
Kawamura in view of Choo and Kaneko does not show the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench.
Yasuhiro shows (Fig. 7) the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench (para 71-72).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yasuhiro, with trench stress, to the invention of Kawamura in view of Choo and Kaneko.
The motivation to do so is that the combination produces the predictable result of suppressing the occurrence of crystal defects and to be reduced in size (para 57).

Kawamura in view of Choo, Kaneko and Yasuhiro does not show an oxide film embedded inside the gate electrode.

    PNG
    media_image2.png
    480
    793
    media_image2.png
    Greyscale

Lin shows (Fig. 2E) an oxide film (210a, dielectric layer, col 4, line 16 which is part of dielectric 210 made of silicon dioxide, col 4, line 10-12) embedded inside the gate electrode.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kawamura in view of Choo, Kaneko and Yasuhiro, including gate electrode, with the invention of Lin.  
The motivation to do so is that the combination produces increases in switching speed by reducing the capacitance between the gate structure and the drift region (col 2, lines 6-34).

Regarding claim 5, Kawamura shows (Fig. 6) wherein the volume ratio is less than or equal to 35 percent (as clearly shown above).

Regarding claim 6, Kawamura in view of Choo, Kaneko and Yasuhiro does not show a thickness of the gate insulation film at a bottom part of the trench is larger than a 
Lin shows (Fig. 2E) a thickness of the gate insulation film (207a, col 3, line 61) at a bottom part of the trench is larger (shown above) than a thickness of the gate insulation film (208, col 4 line 6) at a part of the trench (vertical sides of the trench) other than the bottom part of the trench.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kawamura in view of Choo, Kaneko and Yasuhiro, including gate electrode, with the invention of Lin.  
The motivation to do so is that the combination produces increases in switching speed by reducing the capacitance between the gate structure and the drift region below the gate (col 2, lines 6-34).

2. Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro and Lin as applied to claim 1 above, further in view of US 2015/0295071 A1 (“Hikasa”).

Regarding claim 2, Kawamura shows (Fig. 6) the first trench gate structure and the second trench gate structure.
Kawamura in view of Choo, Kaneko, Yasuhiro and Lin does not show an interval between the first trench gate structure and the second trench gate structure is equal to or less than 1.3 micrometers.
Hikasa shows (Fig. 1) an interval (P.sub.1) between the first trench gate structure (left trench) and the second trench gate structure (right trench) is equal to or less than 1.3 micrometers (1 mu.m or less, para 65).

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hikasa, with inter gate distance, to the invention of Kawamura in view of Choo, Kaneko, Yasuhiro and Lin.
The motivation to do so is that the combination produces the predictable result of reducing the size of a device without need of a design margin (para 6).

 3. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro and Lin as applied to claim 1 above, further in view of US 2015/0048413 A1 (“Arakawa”).

Regarding claim 3, Kawamura shows (Fig. 6) the gate electrode (66).
Kawamura in view of Choo, Kaneko, Yasuhiro and Lin does not show the gate electrode has a gap inside the gate electrode.
Arakawa shows (Fig. 1) the gate electrode (5, para 28) has a gap (6, cavity, para 28) inside the gate electrode.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Arakawa, with gap inside gate electrode, to the invention of Kawamura in view of Choo, Kaneko, Yasuhiro and Lin.
The motivation to do so is that the combination produces the predictable result of reduced stress in gate and deterioration of the characteristics of the trench gate structure and the reduction of the reliability are restricted (para 11). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro and Lin as applied to claim 1 above, further in view of US 2014/0217464 A1 (“Higuchi”).

Regarding claim 4, Kawamura shows (Fig. 6) the gate insulation film (65).
Kawamura in view of Choo, Kaneko, Yasuhiro and Lin does not show wherein the gate insulation film has an oxide film, and has a thickness equal to or smaller than 100 nanometers.
Higuchi shows (Fig. 1) wherein the gate insulation film (16) has an oxide film (para 58), and has a thickness equal to or smaller than 100 nanometers (para 63).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Higuchi, with gate insulating layer, to the invention of Kawamura in view of Choo, Kaneko, Yasuhiro and Lin.
The motivation to do so is that the combination produces the predictable result of suitable insulation for the trench by which the saturation current is reduced (para 18).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new ground of rejection based on the newly found prior art of Lin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.